DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 05/20/21 is acknowledged and has been entered.  Claims 1-4 and 22 have been amended. Claims 16 and 30 have been cancelled. Claims 6, 8, 10-15, 17-18, 23-29, 31, 37 and 45-48 were previously cancelled.  Claims 32-36, 38 and 42-44 remain withdrawn as being directed to non-elected inventions.  Accordingly, Claims 1-5, 7, 9 and 19-22 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 the recitation “the kit of claim 2(b)” should be --the kit of claim 2-- because there no longer is a step 2(b).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is vague and indefinite in reciting “the kit of claim 16” because it is unclear from what claim, claim 22 should now depend.  Claim 16 was cancelled in the amendment filed 05/20/21.  Thus, claim 22 now depends from a cancelled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al., (US 2014/0045915) in view of Foster et al (US 4,444,879).
Skog et al discloses methods for assaying a biological sample for one or more biomarkers (e.g. abstract, para’s 0118). Skog et al discloses measuring the level of expression of the biomarkers (e.g. para 00258).  Skog et al discloses the detection of the markers can be by array (e.g. para’s 0021, 0043, 0117, 0120).  Skog et al discloses that the biomarkers can be ICOSLG (B7-H2) (Table 3, page 70), Serping1 (Plasma 
Skog et al differs from the instant invention in failing to specifically teach that the array is placed in a kit and also fails to teach instructions.
               Foster et al disclose packing components and a book of instructions for performing a method into a kit (col 15, lines 11-34) 
               It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the array such as taught by Skog et al into a kit and further it would have also been obvious to one of ordinary skill in the art to include a book of instructions for the modified method of Skog in the kit because Foster et al teaches that it is known and conventional to package components and instructions for performing a method into a kit.  Further, the kit would provide guidance and make it more facile and convenient for the test operator.
            With respect to the written instructions as recited in the instant claims it has been held that “where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent , even though the content of the instructions differed.).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(Where the 
With respect to the recitation “the sensitivity to distinguish false labor from true labor is at least 55%; and/or the specificity to distinguish false labor from true labor is at least 90%” as recited in the current claims.  Since the combination of Skog et al and Foster et al disclose a kit and array consonant to the instantly recited claims it is deemed that the kit would provide for a sensitivity to distinguish false labor from true labor is at least 55%; and/or a specificity to distinguish false labor from true labor is at least 90%

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al in view of Foster et al as applied to claims 1, 3-5 and 7 above, and further in view of Jacobs et al (US 2002/0095073) and Erez et al (The Journal of Maternal-Fetal and Neonatal Medicine, January 2010; 23(1), pages 23-33).
See above for the teachings of Skog et al and Foster et al.
Skog et al and Foster et al differ from the instant invention in failing to teach the microarray comprises wells.
Jacobs et al teach microarray methods for the simultaneous detection of multiple analytes on the same sample and particularly discloses that the arrays can be utilized in sandwich elisa assays (e.g. para’s 0031, 0074, 0081-0084, 0173).  Jacobs et al teaches 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the microarrays in a well such as taught by Jacobs et al because Jacobs et al shows that it is well known and conventional and that this provides for the simultaneous detection of a desired analyte or protein (e.g. para’s 0031, 0074, 0081-0084, 0173).  Thus, one of ordinary skill in the art would have a reasonable expectation of incorporating the microarrays in the modified method of Skog et al in microarray formats of wells such as taught by Jacobs et al.
Skog et al., Foster et al and Jacobs et al differ from the instant invention in failing to specifically teach the use of anti-TF antibodies.
Erez et al discloses that it is known and conventional in the art to detect Tissue Factor in a sample by sensitive and specific immunoassay utilizing anti-TF antibodies (e.g. abstract, pgs 24-26).
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of anti-TF antibodies such as taught by Erez et al into the modified kit and microarray of Skog et al for the detection of tissue factor because Skog specifically teaches that the protein can be detected and Jacobs teaches that immobilized antibodies can be utilized in array formats.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of anti-TF antibodies 
            With respect to claim 22 as currently recited.  As stated supra it is unclear from which claim 22 should depend (see 112 (b) supra).  For examination purposes the Examiner has treated claim 22 as if it depends from claim 1.   

Allowable Subject Matter
Claims 2 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art of record is considered to be Skog et al (see supra for the teachings of Skog et al).  However, Skog et al does not teach nor fairly suggest wherein the array further measures Ras-related Nuclear protein (Ran), Inosin-5-monophosphate dehydrogenase (IMDH1) and Phosphoglycerate mutase 1 (PGAM1).

Response to Arguments
Applicant's arguments filed 05/20/21 have been fully considered but they are not persuasive.  
103 Rejections:
Applicant argues that nothing in Skogs provides any reason or guidance for selecting Applicant’s four biomarker (B7-H2, Serping1, SORC2 and TF) from among the astonishingly long list of makers provided in Table 3 of Skogs.  Applicant states that the Applicants estimate that Table 3 includes more than 12,000 individual markers and that 
           This argument and statements are not found persuasive because the instant claims are not limited to only the 4 markers B7-H2, Serping1, SORC2 and TF.  The instant claims utilize open language in reciting “comprising language” which provides for the array to include an unlimited amount of markers and since Skog teaches a list which includes the four markers recited and the claims allow for additional markers the combination of Skog et al in view of Foster et al reads on the instantly recited claims.
          Applicant argues that the application clearly indicates that these four markers are especially useful together, as they enable measurements that are indicative of true labor.
          This argument is not found persuasive because (1) the instant claims are not limited to the 4 markers recited and (2) the Applicant is arguing intended use.  The instant claims are directed to a kit comprising an array and not a method of detecting labor.  In the instant case since Skog et al and Foster et al disclose a kit and array consonant to the instantly recited claims it is deemed that the kit could be utilized in methods of detection.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GARY COUNTS/Primary Examiner, Art Unit 1641